Title: To George Washington from Nathaniel Woodhull, 15 June 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir
In provincial Congress; New York June 15th 1776

The Congress acknowledge the receipt of your favour of the 13th Instant respecting the retention of Salted provisions by some persons on Long Island.
I am directed by the Congress to inform you that by a Resolution of yesterday, a Copy whereof was furnished to the Commissary General, they depend that he will obtain the provisions desired—And that the Congress has in Contemplation some more general & effectual measures for securing the live stock in certain parts of the Colony for the Benefit of the Army.
Inclosed is a Copy of some Information obtained from Mr Abraham Livingston of a Stock of Cattle in an Exposed Situation in New Jersey, of which a Copy will be forwarded to the president of New Jersey Congress or Committee of Safety. I have the Honor to be most respectfully Sir your very humble servt

By Order
Nathel Woodhull Presdt

